                                                                            Sep 24, 2020

                                                                       s/ Daryl Olszewski




                                                           20    MJ    203




telephone

       September 24, 2020




            Case 2:20-mj-00203-WED Filed 09/24/20 Page 1 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 2 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 3 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 4 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 5 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 6 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 7 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 8 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 9 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 10 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 11 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 12 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 13 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 14 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 15 of 16 Document 1
Case 2:20-mj-00203-WED Filed 09/24/20 Page 16 of 16 Document 1
